DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to the restriction mailed to applicant on 09/19/2022, applicant has made an election without traverse of Invention I in the reply filed on 10/18/2022. 
As a result of applicant’s election, claims 1-7 are examined in the present office action, and claims 8-13 have been withdrawn from further consideration as being directed to a non-elected invention. Applicant should note that the non-elected claims 8-13 will be rejoined if the linking claim 1 is later found as an allowable claim.
Drawings
The drawings contain fourteen sheets of figures 1A-1B, 2A-2B, 3A-3B, 4A-4B, 5A-5B, 6A-6B and 7A-7B were received on 03/01/2021.  These drawings are objected by the examiner for the following reason(s).
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the reference characters of “S” and “T” in each of figures 1B, 2B, 3B, 4B, 5B, 6B and 7B which characters are not mentioned in the description. In other words, what are “S” and “T”?  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
6.	The drawings are objected to because it is unclear about the line located in front of the object-side lens surface of the first lens element in each of figs. 1A, 2A, 3A, 4A, 5A, 6A and 7A. Does that line represents for a line defined an object to be viewed/observed by the claimed lens system? If it is then why that line is in contact with the object-side lens surface of the lens system while the data provided in each Tables 1, 3, 5, 7, 9, 11 and 13 show a value of 400 or infinity? Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
7.	The abstract of the disclosure is objected to because the description provided on lines 9-10 duplicates/contains some descriptions provided on line 6-7.  In particular, the aspheric feature of the second lens element provided on lines 9-10 is provided on lines 6-7 of the abstract. Should the terms “the second and” appeared on line 10 of the abstract be deleted? Correction is required.  See MPEP § 608.01(b).
8.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
9.	The disclosure is objected to because of the following informalities: a) Page 1: on line 5, “16/233,022, which” should be changed to –16/233,022, now abandoned, which --; b) Page 4: on each of lines 9, 13, 18, what does applicant mean by “the image source-side surface”? c) Page 4: on lines 8-9, it is unclear why applicant has used the terms thereof “the image-side surface” for the lens surface named as “R1” of the first lens element on lines 8-9. As described in Table 1 then the “R1” is referred to an object-side lens surface numbered as #2 of first lens element “Lens 1” and shown in fig. 1A as “lens 110”. The similar question is also raised to description regarding to the “image-side “ surface of the second and third lens elements as provided in the page on lines 12-13 and 17-18, respectively and in page 5 on lines 14-15; d) Page 10: lines 18 through page 11, lines 7, the similar questions as mentioned in element c) above are also raised to the descriptions provided on page 10: lines 18 through page 11, lines 7; e) Page 11: on lines 20-21, “table 1, and the aspheric surface data is shown in table 2” should be changed to --Table 1, and the aspheric surface data is shown in Table 2--, see the use of capital words for the terms “Table” as provided on line 22 of the page; f) In each of Tables, 1, 3, 5, 7, 9, 11 and 13: the following terms/descriptions are unclear.  
First, it is unclear why applicant has used the term “Thickness” in each Table to refer to the (air) space between adjacent lens elements?  For instance, in Table 1: while “0.627” is a thickness of the Lens 1 but “0.265” is a(n) (air) space between the Lens 1 and the stop. The use of term “Thickness” for the space between the Lens 1 and stop is not proper. Should the term “Thickness” appeared in each of the mentioned Tables be changed to --Thickness/airgap--?
Second, in each of Tables 1, 3, 5, 7, and 9: What does applicant mean by numbering the surfaces of an object as “0” and “1” and then providing the number “400” for the surface numbered as “0” and providing the number “0” for the surface numbered as “1”? Based on the manner in which applicant assigned the numbers for the surfaces as provided in Table 1 then “400” is understood as a thickness of the object limited by the surfaces “0” and “1”, and the space between the surface 1 of the object to the object-side surface of Lens 1, which is numbered as “2” is zero. It is also noted that applicant has provided the “infinity” value for the Curvature Radius of the surfaces numbered “0” and “1”. While a curvature radius of an object disposed far away from a lens group is normally given a value of infinity; however, it is unclear about the value of “infinity” for the surface numbered as “1”. With such interpreter then what kind of object which such a thickness as defined by surfaces numbered as “0” and “1”, and the manner in which the object is positioned/located in contact with the object-side surface of the Lens 1 does applicant imply here?
Third, in each of Tables 11 and 13: What does applicant mean by numbering the surfaces of an object as “0” and “1” and then providing the value of ”infinity” for the surface numbered as “0” and providing the number “0” for the surface numbered as “1”? Based on the manner in which applicant assigned the numbers for the surfaces as provided in Table 1 then “infinity” is understood as a thickness of the object limited by the surfaces “0” and “1”, and the space between the surface 1 of the object to the object-side surface of Lens 1, which is numbered as “2” is zero. It is also noted that applicant has provided the “infinity” value for the Curvature Radius of the surfaces numbered “0” and “1”. While a curvature radius of an object disposed far away from a lens group is normally given a value of infinity; however, it is unclear about the value of “infinity” for the surface numbered as “1”. With such interpreter then what kind of object which such a thickness as defined by surfaces numbered as “0” and “1”, and the manner in which the object is positioned/located in contact with the object-side surface of the lens 1 does applicant imply here?
g) In page 12: what is the foreign language appeared before the number of “2” on line 15? There are still some grammatical and idiomatic errors in the specification. Applicant should carefully proofread the specification.  Appropriate correction is required.
Claim Objections
10.	Claims 2-5 and 7 are objected to because of the following informalities.  Appropriate correction is required.
a) In each of claims 2-3, each claim provides a definition/explanation for the term “f” recited in the claim, see line 2 of each claim for the terms thereof “a focal length of the three-piece infrared lens system is f,”. Since base claim 1 recites such a definition/explanation for the term “f”, see claim 1 on line 19, should the phrase thereof “a focal length of the three-piece infrared lens system is f,” in each claim be deleted? In case that applicant deletes the mentioned phrase then applicant should amend the terms “they satisfy” appeared in each claim on line 3 to --the lens system satisfies--.
b) In claim 4: the claim provides a definition/explanation for the term “f2” recited in the claim, see lines 2-3 of the claim for the terms thereof “a focal length of the second lens element is f2,”. Since base claim 1 recites such a definition/explanation for the term “f2”, see claim 1 on line 16, should the phrase thereof “a focal length of the second lens element is f2,” be deleted? In case that applicant deletes the mentioned phrase then applicant should amend the terms “they satisfy” appeared in the claim on line 3 to --the lens system satisfies--.
c) In each of claims 5 and 7, each claim provides a definition/explanation for the term “f3” recited in the claim, see lines 2-3 of claim 5 and line 3 of claim 7 for the terms thereof “a focal length of the third lens element is f3,”. Since base claim 1 recites such a definition/explanation for the term “f3”, see claim 1 on lines 16-17, should the phrase thereof “a focal length of the third lens element is f3,” in each claim be deleted? In case that applicant deletes the mentioned phrase then applicant should amend the terms “they satisfy” appeared in each claim on line 3 to --the lens system satisfies--.
Claim Rejections - 35 USC § 112
11.         The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.
a) Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim recites a condition governing the relationship between the focal length, f1, of the first lens element and the focal length, f3, of the third lens element in the feature thereof “a focal length … the relation: -1.5 < f1 / f3 < 0.07” (claim 5, lines 2-3).
It is noted that the range governing the ratio of f1 / f3, i.e., (-1.5; 0.07), includes a value of zero. In order to obtain a ratio with a value of zero then the focal length of the first lens element has to equal to zero or the focal length of the third lens element has to infinity; however, in all embodiments provided by the present specification as well as other descriptions of the lens system as provided in the specification have not disclose that the first lens element has a focal length with a value of zero or the focal length of the third lens element has to infinity. Thus, it is unclear how one skilled in the art can make the invention having a first lens element with a focal length having a value of zero or the focal length of the third lens element has to infinity to meet the condition as claimed.
b) Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the similar reason as set forth in element a) above.
Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 1-7, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Orihara et al (US Patent No. 8,531,781).
Orihara et al discloses a lens assembly for an optical device such as endoscopes, digital cameras, … see column 1. The lens assembly of the Example 4 as described in columns 4-6 and 11-12, Tables 4A-4B and shown in fig. 4A comprises the following features:
a) three lens elements and an aperture stop arranged in an order from an object side of the assembly to an image side of the assembly as follow: a first negative lens element (L1) having an aspheric object-side surface (1) being convex near an optical axis and an aspheric image-side surface (2) being concave near the optical axis; a stop (S); a second positive lens element (L2) having an aspheric object-side surface (5) being convex near the optical axis and an aspheric image-side surface (6) being convex near the optical axis; and a third positive lens element (L3) having an aspheric object-side surface (7) being convex near the optical axis and an aspheric image-side surface (8) being concave near the optical axis. 
b) regarding to the conditions governing the relationships among the focal length, f, of the lens assembly; the focal length, f1, of the first lens element; the focal length, f2, of the second lens element; the focal length, f3, of the third lens element; the combined focal length, f12, of the first and second lens elements; the combined focal length, f23, of the second and third lens elements; and the distance, TL, between the object-side lens surface of the first lens element to an image plane of the lens assembly as recited in present claims 1-7, the following results are obtained from the optical data of the lens assembly provided in the Example 4 as read from Tables 4A-4B.
In particular, since the focal length, f, of the lens assembly is 1; the focal length, f1, of the first lens element is -3.3876; the focal length, f2, of the second lens element is 1.4277; the focal length, f3, of the third lens element is 49.4865; and the distance, TL, between the object-side lens surface of the first lens element to the image plane of the lens assembly is 4.6515 then
The combined focal length, f12, of the first and second lens elements is about 1.44;
The combined focal length, f23, of the second and third lens element is about 0.72;
The ratio of  “f2 / f3” is about 0.029 which is inside the range of (0.002; 0.26) as recited in the present claim 1;
The ratio of “f / TL” is about 0.215 which is closed to the lower limit of the range of (0.39; 0.6) as recited in present claim 1;
The ratio of  “f / f12” is 0.69 which is inside the range of (0.5; 1.1) as recited in present claim 2; 
The ratio of  “f / f23” is 0.72 which is closed to the lower limit of the range of (0.8; 1.6) as recited in present claim 3;
The ratio of “f1 / f2” is about -2.37 which is inside the range of (-19; -1.4) as recited in present claim 4; 
The ratio of  “f1 / f3” is about -0.07 which is inside the range of (-1.5; 0.07) as recited in present claim 5;
The ratio of  “f1 / f23” is about -2.44 which is inside the range of (-23, -1.9) as recited in present claim 6; and
The ratio of  “f12 / f3” is about 0.03 which is inside the range of (-0.05; 0.37) as recited in present claim 7.
Applicant should note that it was decided in the Courts that “the disclosure in the prior art of any value within a claimed range is an anticipation of that range.”, In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); Titanium Metals Corporation of America, 227 USPQ 773 (Fed. Cir. 1985); In re Petering, 301 F. 2d 676, 133 USPQ 275 CCPA 1962).
It is noted that while the lens assembly of the Example 4 as provided by Orihara et al discloses the value of the ratio of “f / TL” is 0.215 and the value of the ratio of “f / f23” is 0.72, the lens assembly of the Example 4 does not satisfy the values of the mentioned ratios are inside the ranges as claimed in each of present claims 1 and 3.
However, it is noted that the lens assembly of the Example 4 has the value of the ratio of “f / TL” is 0.215 which is closed enough to the lower limit of the range of (0.39; 0.6) as recited in present claim 1 and the value of the ratio of “f / f23” is 0.72 which is closed enough to the low limit of the range of (0.8; 1.6) as recited in present claim 3, and thus one skilled in the art would have expected the lens system of the Example 4 as provided by Orihara et al to have the same properties as that claimed in the present claims 1 and 3, and thus there is not any unexpected result from the lens system of the Example 4 provided by Orihara et al and that recited in the present claims 1 and 3. See In re Wertheim, supra; Titanium Metals Corporation of America V. Banner, supra. 
Further, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the lens assembly of the Example 4 provided by Orihara et al by adjusting the air space of the lens elements constituted the lens assembly for the purpose of meeting a particular application/condition. Applicant should further note that “[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one”. KSR Int’t Co. v. Teleflex, Inc., 127 S. Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (Fed. Cir. 2007).
Conclusion
16.	The US Patent No. 8,724,239 and the US Publication No. 2015/0085383 each is cited as of interest in that each discloses a lens system having three lens elements.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THONG Q NGUYEN/Primary Examiner, Art Unit 2872